Order entered May 17, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00552-CR
                                     No. 05-15-00553-CR

                              TRAMAYNE DAVIS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                    Trial Court Cause Nos. F14-60338-J & F14-60339-J

                              ORDER NUNC PRO TUNC
       We GRANT the State’s May 13, 2016 motion for extension of time to file brief. The

brief received by the Court is ORDERED timely filed as of the date of this order.


                                                     /s/   MOLLY FRANCIS
                                                           PRESIDING JUSTICE